Before
           HOLIFIELD, DEERWESTER, and HACKEL
                  Appellate Military Judges

                    _________________________

                      In Re S. W.
      Hospital Corpsman Second Class (E-5), U.S. Navy
                        Petitioner

                                 v.

                      UNITED STATES
                         Respondent

                         No. 202200118

                    _________________________

                   Edmond A. MAEBANE, III
         Hospital Corpsman Second Class (E-5), U.S. Navy
                       Real Party in Interest

                    _________________________

                       Decided: 7 June 2022

Review of Petition for Extraordinary Relief in the Nature of a Writ of
                             Mandamus

                          Military Judge:
                         Stephen F. Keane

                          For Petitioner:
             Lieutenant Cayla R. Barbour, JAGC, USN
                         In Re S. W., NMCCA No. 202200118
                                 Opinion of the Court

                              _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                              _________________________

PER CURIAM:
    The real party in interest [RPI], Hospital Corpsman Second Class [HM2]
(E-5) Edmond A Maebane, USN, is charged in the general court-martial,
United States v. HM2 Edmond Maebane, USN, with discharging a weapon that
killed another service member in violation of the Uniform Code of Military Jus-
tice [UCMJ]. The court-martial proceedings were scheduled to reconvene on 6
June 2022. On 3 June 2022, Petitioner filed a Petition for Extraordinary Relief
in the Nature of a Writ of Mandamus and Stay of Proceedings with this Court.
On 6 June 2022, this Court ordered the proceedings stayed until 8 June 2022,
and that Government produce all motions, rulings, record of proceedings, and
any other documentation relevant to the Petition no later than 1700 (PDT) on
6 June 2022.

                                    I. DISCUSSION

   “As the writ is one of the most potent weapons in the judicial arsenal, three
conditions must be satisfied before it may issue.”1 First, there is no other ade-
quate means to attain the relief desired; second, the right to issuance of the
writ is clear and indisputable; and third, the issuing court, in its discretion,
must be satisfied that the issuance of the writ is appropriate under the circum-
stances.2
    Petitioner contends that the military judge failed to conduct a full analysis
under Military Rule of Evidence [M.R.E.] 513, prior to allowing the admission
of evidence obtained from Petitioner’s mental health treatment records absent
a valid waiver from Petitioner.
    Applying the three-part test enumerated above, we find Petitioner has
demonstrated an entitlement to the extraordinary remedy requested. First, af-
ter reviewing the record provided by the Government in this case, we are not


   1 Cheney v. United States Dist. Court, 542 U.S. 367, 380 (2004) (internal citations
and quotation omitted).
   2   Id. at 380–81 (internal citations omitted).


                                             2
                     In Re S. W., NMCCA No. 202200118
                             Opinion of the Court

satisfied that the military judge conducted the full analysis required by M.R.E.
513. Second, Petitioner has shown his claimed right to a writ is clear and un-
disputable. And, third, we are convinced issuance of the requested writ is
proper.

                              II. CONCLUSION

   Upon consideration of the Petition and all accompanying documentation,
the Petition for Extraordinary Relief in the Nature of a Writ of Mandamus is
GRANTED, and it is, by the Court, this 7th day of June 2022,
ORDERED:
   That, at any stage of the proceeding, prior to any reference to any evidence
derived from Petitioner’s mental health records, the military judge shall con-
duct the complete analysis required by M.R.E. 513 with written findings of fact
and conclusions of law.




                                FOR THE COURT:




                                KYLE D. MEEDER
                                Clerk of Court




                                       3